 1
 2
                                                          JS-6
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 DIRECTORS OF THE MOTION                     CASE NO. 2:19-cv-8041 CJC (AFMx)
   PICTURE INDUSTRY PENSION
12 PLAN AND DIRECTORS OF THE                   ORDER ON STIPULATION FOR
   MOTION PICTURE INDUSTRY                     ENTRY OF JUDGMENT
13 HEALTH PLAN,
14                Plaintiffs,                  The Hon. Cormac J. Carney
15        vs.
16 IM GLOBAL, LLC, a Delaware
   Limited Liability Company, and IM
17 PRODUCTIONS, LLC, a Delaware
   Limited Liability Company,
18
               Defendants.
19
20        TO THE PARTIES AND THEIR COUNSEL OF RECORD:
21        Upon consideration of the joint stipulation for entry of judgment
22 (“Stipulation”) of Plaintiffs Directors of the Motion Picture Industry Pension Plan
23 and Directors of the Motion Picture Industry Health Plan (collectively, the “Plans”)
24 and Defendants IM Global, LLC and IM Productions, LLC (collectively,
25 “Defendants”),
26        IT IS HEREBY ORDERED AS FOLLOWS:
27        1.      The Plans and Defendants entered into a settlement agreement
28 (“Settlement Agreement”), which requires, inter alia, that Defendants pay the
                                                              Case No. 2:19-cv-8041 CJC (AFMx)
                                           ORDER
 1 amount of $600,000 to the Plans in four (4) payments as follows: (a) $236,767, due
 2 and payable upon the closing of a defined sale transaction, but no later than January
 3 15, 2020; (b) $104,233, due and payable by the earlier of (i) two business days
 4 following the receipt by the Defendants of a payment in excess of $100,000 arising
 5 out of an asset sale, transfer or disposition, or (ii) January 31, 2020, whichever
 6 occurs first; (c) $129,500, due and payable by not later than March 1, 2020; and (d)
 7 $129,500, due and payable according to the terms and in the manner set forth in
 8 Section 1.1(a)(iv) and (b) of the Settlement Agreement.
 9         2.    Pursuant to the Settlement Agreement, the parties stipulate and agree
10 that judgment be entered against IM Global, LLC and IM Productions, LLC, jointly
11 and severally, and in favor of the Plans, in the amount of $3,389,569.00, plus post-
12 judgment interest as provided by law. Execution of the judgment shall be subject to
13 a stay of execution pending timely completion of the terms of the Stipulation and/or
14 the Settlement Agreement.
15         3.    Upon Defendants’ failure to comply with the terms of the Settlement
16 Agreement, then the stay of execution shall be automatically lifted and the Plans
17 shall have the immediate right to enforce the judgment without further notice, and to
18 enforce the Settlement Agreement in the U.S. District Court for the Central District
19 of California, or other court of appropriate jurisdiction.
20 / / /
21 / / /
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /

                                               2                Case No. 2:19-cv-8041 CJC (AFMx)
                                             ORDER
1        4.    This Court shall retain jurisdiction of this action for purposes of
2 resolving any disputes that may arise in the future regarding the judgment, the
3 Settlement Agreement, its terms, or enforcement thereof.
4
5 IT IS SO ORDERED.
6
7
8    Dated: December 17, 2019
                                                   Hon. Cormac J. Carney
9
                                                   Judge, United States District Court
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3                 Case No. 2:19-cv-8041 CJC (AFMx)
                                           ORDER
